                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


John A. Baldi

     v.                                       Case No. 04-cv-00466-PB

John T. Broderick, Jr., et al


                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 27, 2020 .       Baldi’s motion to reopen

(doc. no. 145) is denied. “‘[O]nly those issues fairly raised by

the objections to the magistrate's report are subject to review

in the district court and those not preserved by such objection

are precluded on appeal.’”      School Union No. 37 v. United Nat'l

Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st

Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986) (after proper notice, failure to file a

specific objection to magistrate's report will waive the right

to appeal).
                                        /s/ Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge
Date: March 30, 2020


cc: John Baldi, pro se
    John Fagan, Esq.
